IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-30908
                          Summary Calendar


ROBERT WILLIAMS,

                                          Petitioner-Appellant,

versus

BURL CAIN, Warden,
Louisiana State Penitentiary,

                                          Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
             for the Eastern District of Louisiana
                      USDC No. 97-CV-1136-H
                       --------------------
                           July 22, 1999

Before JOLLY, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellant Robert Williams, Louisiana state prisoner # 87511,

has appealed the denial of habeas relief relative to his

conviction of aggravated rape.   We DENY his application for the

appointment of counsel and AFFIRM the district court’s judgment.

     Williams contends that he is entitled to relief on grounds

that the trial court’s jury charge on reasonable doubt violated

his constitutional rights as set forth in Cage v. Louisiana, 498
U.S. 39 (1990).    The dispositive appellate issue is whether the

district court reversibly erred by holding that this claim is

     *
        Pursuant to 5TH CIR. 19 CIR. R. 47.5, the court has
determined that this opinion should not be published and is not
precedent except under the limited circumstances set forth in 5TH
CIR. 19 CIR. R. 47.5.4.
                             No. 98-30908
                                  -2-

procedurally barred.     See Boyd v. Scott, 45 F.3d 876, 879-80 (5th

Cir. 1994).

     After the trial court denied Williams’s first application

for postconviction relief, the Louisiana Supreme Court denied his

application for writs.     State ex rel. Williams v. Whitley, 584
So. 2d 1155 (La. 1991).    Thereafter, Williams filed a pleading

which, he contends, was merely supplemental to his original

postconviction application.    In the pleading he alleged his Cage

claim for the first time.

     The state trial court denied relief on grounds that the

claim “could have been raised in the previous post-conviction

relief motion, but for whatever reason was not.”    The court

correctly held that the claim should have been raised in

Williams’s first petition, even though Cage had not yet been

decided.   See James v. Cain, 50 F.3d 1327, 1332-34 (5th Cir.

1995).   The Louisiana Supreme Court denied Williams’s application

for writs.    State ex rel. Williams v. Whitley, 653 So. 2d 585

(La. 1995).   As the district court held, Williams’s contention

that his second application for postconviction relief was merely

a continuation of his first such application is frivolous.

     Williams asserts that his Cage claim is not barred because

the trial court proceedings failed to comply with La. Code Crim.

Proc. Ann. art. 930.8 (West 1998), which provides rules for the

statute of limitations applicable to postconviction relief.     This

lacks merit because the state court denied relief on grounds that

the Cage claim could have been raised in Williams’s first
                           No. 98-30908
                                -3-

application.   See La. Code Crim. Proc. Ann. art. 930.4 (West

1998).   Thus, the statute of limitations was not implicated.

     Finally, Williams contends that the state trial court denied

him due process by not giving him an opportunity to explain why

he had not included his Cage claim in his first petition for

postconviction relief.   This is refuted by the transcript of the

hearing which the state court held on Williams’s “supplemental”

application.

     APPLICATION FOR APPOINTMENT OF COUNSEL DENIED; JUDGMENT

AFFIRMED.